Citation Nr: 1619520	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  10-38 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1987 to November 1993, from October 1994 to March 1995, and from March 1995 to August 1995.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).  In March 2012, a videoconference hearing was held before the undersigned; a transcript is associated with the record.  This case was previously before the Board in September 2014, when it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's September 2014 remand directed development of the evidence with attention to (1) the heightened duty to assist associated with the unavailability of some of the Veteran's service treatment records (STRs), and (2) the Veteran's contention that an orthopedic specialist's review of the 1999 color photographs of record from a right knee arthroscopy could confirm that the Veteran's traumatic right knee injury took place prior to his 1995 separation from service.  In particular, the Board directed that the AOJ should arrange for an orthopedic examination of the Veteran to ascertain the nature and likely etiology of any current right knee disability.  The resulting August 2015 VA fee-basis examination report repeatedly presents the provider's disclaimer that "I am not an orthopedic surgeon and lack the expertise to render an opinion as to whether or not these photographs can accurately gauge the age of the knee injury to prior to the veteran's August 1995 separation from active duty."

The Veteran's representative directed attention to this concern in the April 2016 written brief, and requested a new VA examination to obtain the expert opinion sought by the Board's prior remand.  The Board finds that a remand for such an examination is warranted.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for an examination of the Veteran by an orthopedic specialist, preferably an orthopedic surgeon to ascertain the nature and likely etiology of his current right knee disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by diagnosis) each right knee disability entity found.

(b) Please identify the most likely etiology for any/each right knee disability entity diagnosed. Specifically, is it at least as likely as not (a 50% or better probability) that such was incurred or aggravated during the Veteran's active service?

(c) As to any arthritis found, please indicate whether such is shown to have manifested within a year following the Veteran's August 1995 separation from service.

(d) To address the Veteran's specific contention, please opine as to whether or not the April 1999 color photographs from right knee arthroscopy reflect pathology indicating that the Veteran's right knee disability had its onset prior to his August 1995 separation from active duty.

In responding to the above, please specifically discuss the Veteran's lay statements concerning a right knee injury in service and his account of his postservice symptom history.

The examiner must explain the rationale for all opinions, citing to supporting factual data, as appropriate.

2.  The AOJ should ensure that all of the development sought is completed, and then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

